Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 20 March 1782
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                        
                            Sir
                            Philada 20th March 1782
                        
                        I have recvd your favor of the 5th instant accompanied by a letter from Coll Ternant enclosing the Inspection
                            Return of your Legion for the present Month.
                        When I sent you the order to march the Legion by detachment, to join the southern Army, it was from an
                            apprehension that the enemy intended to reinforce their Army largely in Charles town from Europe as well as from New
                            York—But as that does not appear to be the case, you will remain where you now are, taking every method to get compleatly
                            equipped and ready for service—However, should circumstances make it necessary for Genl Greene to call upon you for
                            assistance, you will, in such case, look upon yourself obliged to march by detachment without hesitation—you will acquaint
                            Genl Greene with what I have said upon the subject, and inform him, that for the reasons you have given me, you would not
                            wish to move untill you can carry forward your whole Legion in proper order.
                        It really gives me pain to hear you so often mentioning a subject in which I cannot interfere for reasons
                            which I have given you at full in my several late letters—As to an Officer of Horse, older than yourself, going to the
                            southward, it will be a thing inevitable should the War continue in that Country—Colo. Moylans own Regiment and the Bulk if
                            the Cavalry are already there, and that Gentleman could certainly have a right to complain should he be deprived of his
                            command.
                        Measures necessary for the compleat equipment of your Corps, may not go on as rapidly as you could wish, but
                            I assure you every thing that can be done for you, is doing—You know and must make allowance for the embarrassed situation
                            of our affairs—We are just emerging from a mass of confusion and a little time will be necessary to put things in regular
                            order. Believe me to be with great Esteem Sir Yr &c.

                    